Citation Nr: 0019822	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-00 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbar spondylolisthesis, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to October 
1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the RO.  The 
veteran testified at a hearing before a Hearing Officer at 
the RO in December 1999.  

The RO thereafter in March 2000 increased the rating for the 
service-connected spondylolisthesis to 20 percent, effective 
on December 30, 1999.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
service-connected spondylolisthesis remains in appellate 
status.  




FINDINGS OF FACT

The veteran's service-connected lumbar spondylolisthesis is 
shown to be manifested by functional limitation due to pain 
that more nearly approximates that of a severe degree; 
findings of pronounced intervertebral disc syndrome are not 
demonstrated.  



CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 40 
percent, but not more for the service-connected lumbar 
spondylolisthesis, have been met. 38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, the veteran was originally granted service 
connection for spondylolisthesis, moderate lumbosacral 
joints, manifested by pain in the lower back, and assigned a 
20 percent rating, effective on October 2, 1943.  Thereafter, 
in a January 1952 rating decision, the RO reduced the rating 
to 10 percent, effective on March 24, 1952.  

The medical evidence shows that the veteran has received VA 
outpatient treatment for back pain for several years.  
Specifically, the more recent outpatient treatment dating 
back to 1995 shows that the veteran complained of chronic low 
back pain.  The treatment records show that the veteran 
underwent physical therapy in 1997 for his back pain.  X-ray 
studies in 1995 and 1996 showed degenerative joint and disc 
disease of the lumbar spine at L4-L5, and possible mild 
spondylolisthesis of L5 over S1.  

VA examination report dated January 1995 indicated that the 
veteran had forward flexion to 65 degrees, backward extension 
to 10 degrees, left and right lateral flexion to 40 degrees 
and rotation to right and left to 30 degrees.  The examiner 
noted that the veteran's pain on motion was mostly stiffness.  
There was no evidence of neurological involvement.  X-ray 
studies of the lumbosacral spine showed findings of a vacuum 
phenomenon at L4-5 consistent with degenerative joint disease 
at that level, exaggeration of the lumbar lordosis, mild 
hypertrophic changes in the upper lumbar spine.  Diagnosis 
was that of chronic low back pain syndrome secondary to 
degenerative joint disease of the lumbar spine, mild to 
moderate.  

In response to the RO request, a VA orthopedist provided an 
opinion in July 1997.  Specifically, the VA orthopedist 
indicated that degenerative joint disease (spondylosis) of 
L4-5 and degenerative spondylolisthesis of L5-S1 were both 
degenerative disorders of the intervertebral discs.  The 
orthopedist also noted that the arthritis of L1-2 
(spondylosis) was a degenerative disorder that that those 
conditions were concurrent and were part of the same 
degenerative spinal process.  

The veteran was afforded another VA examination in May 1997.  
The veteran complained of low back pain mostly all of the 
time.  There were no complaints of numbness or tingling in 
the legs.  There were no postural abnormalities, fixed 
deformities or back spasms noted upon examination.  Forward 
flexion was to 70 degrees trunk flexion, curve reversed.  
Backward extension was decreased, with pain.  Left and right 
lateral flexion was to the knee.  Rotation to the right and 
left was to 45 degrees.  There was mild discomfort of motion.  
X-ray studies showed findings of degenerative joint disease 
of the lumbar spine; grade I L5-S1 spondylolisthesis; vacuum 
sign at L5-L4, with posterior osteophytes.  Diagnosis was 
that of degenerative joint disease, lumbar spine- 
degenerative spondylosis; grade I L5-S1 spondylolisthesis not 
significant; possible low-grade spinal stenosis.  

VA outpatient treatment reports from 1997 and 1998 indicate 
that the veteran continued to undergo physical therapy with 
complaints of low back pain.  

In December 1999, the veteran testified at a hearing before a 
Hearing Officer at the RO that, as of that date, he had 
continued to receive treatment for back pain.  The veteran 
indicated that he took Tylenol and used Ben Gay for the pain.  
The veteran testified that he used a cane at all times when 
he was walking and that he could only walk 5 or 6 blocks 
without pain.  The veteran testified that he got muscle 
spasms when he bending over, especially when it got damp 
outside.  

The veteran also testified that he had trouble bending 
forward and sideways due to pain and that the right side was 
worse than the left.  The veteran indicated that he 
experienced pain down his right leg when he tried to bend to 
the right.  The veteran indicated that he got numbness and 
tingling every once in a while.  

The veteran was afforded another VA examination in December 
1999.  The veteran reported chronic low back pain with 
irradiation to the right lower extremity.  The veteran had 
flare-ups with prolonged ambulation and lifting.  The veteran 
used a lumbosacral corset and a cane.  On examination, 
forward flexion was to 40 degrees with pain.  Extension was 
to 10 degrees with pain.  Bilateral lateral flexion was to 35 
degrees, slightly painful on the right.  Bilateral rotation 
was to 15 degrees with pain.  Pain was chronic, especially 
with sneezing or coughing.  There was tenderness at the 
lumbosacral paraspinals on the right.  The veteran had a 
stiff antalgic posture.  Neurological abnormalities included 
exaggerated deep tendon reflexes, right lower extremity.  

VA X-ray studies of the lumbosacral spine indicated 
exaggerated lumbar lordosis and degenerative disc disease at 
L4-5.  Magnetic resonance imaging studies showed grade I L5 
on S1 spondylolisthesis with mild central and bilateral 
neural foramina stenosis; herniated nucleus pulposus at L1-2 
on the left, moderate central stenosis at L3-4 and severe 
bilateral foraminal stenosis at L4-5.  Diagnosis was that of 
degenerative disc disease of the lumbosacral spine with 
bilateral foraminal stenosis and spinal stenosis with 
myelopathy.  

MRI performed in February 2000 indicated a Grade I 
spondylolisthesis of L5 on S1 with associated bilateral 
spondylolysis defects.  At L1-2, there was a disc bulge with 
a superimposed left-sided HNP.  Disc material extended into 
the inferior recess of the left-sided foramen, but there was 
no overt compression of the exiting left L1 nerve root.  
There was also inferior migration of disc material in the 
superior aspect of the left lateral recess of L2, which had 
not been fully evaluated on those scans.  

At L2-3, there was a disc bulge but no spondylitic central or 
foraminal stenosis.  At L3-5, there was a disc bulge, and 
posterior degenerative change.  Those combined to produce 
moderate central stenosis.  There was bilateral foraminal 
stenosis, due to a combination of disc material in the 
inferior recesses of the foramina and the facet joint 
degenerative change.  The L4-5 level had not been fully 
evaluated with axial imaging.  On the sagittal scans, there 
was a disc bulge with a superimposed right-sided HNP.  There 
was also posterior degenerative change.  There was severe 
right foraminal stenosis, due to a combination of disc 
material and the facet joint degenerative change.  

At L5-S1, as noted, there was a Grade I spondylolisthesis 
with bilateral L5 lysis defects.  There was marked 
degenerative change in the posterior elements.  There was 
waisting of the thecal sac in the transverse dimension, due 
to the posterior degenerative change.  There was bilateral 
foraminal stenosis, due to spondylolisthesis, and the facet 
joint degenerative change.  On the most inferior axial scan 
obtained at the superior endplate of S1, there appeared to be 
right-sided epidural lipomatosis, causing mass effect on the 
right lateral aspect of the thecal sac; which, however, had 
not been fully evaluated.  

Impression was that of Grade I spondylolisthesis of L5 on S1 
with bilateral L5 lysis defects, and mild central and 
bilateral foraminal stenosis; left-sided HNP at L1-2, the 
full extent of which had not been fully evaluated on those 
scans; moderate central stenosis at L3-4; and severe right 
foraminal stenosis at L4-5.  


II.  Legal Analysis

At the outset, the Board notes that the veteran's claim as to 
the issue of an increased rating for the service-connected 
spondylolisthesis is well grounded within the meaning of 38 
U.S.C.A. § 5107.  That is, the Board finds that the veteran 
has presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

In assessing the rating to be assigned for the veteran's 
service-connected spondylolisthesis, the Board initially 
observes that the RO has rated this condition as 20 percent 
disabling under the provisions of Diagnostic Code 5295-5292 
for lumbosacral strain and/or limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5292 for lumbosacral 
strain, a 20 percent rating is warranted for muscle spasm on 
extreme forward bending, loss of lateral spine motion, or 
unilateral, in a standing position  When severe with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1999).  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 20 percent rating is assigned for moderate 
limitation of motion, whereas a 40 percent rating is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

In addition, Diagnostic Code 5293 contemplates ratings for 
intervertebral disc syndrome.  Under Diagnostic Code 5293, a 
20 percent rating is assigned for moderate intervertebral 
disc syndrome manifested by recurring attacks.  A 40 percent 
rating is warranted for severe intervertebral disc syndrome 
manifested by recurring attacks with intermittent relief.  A 
60 percent rating is assigned under Diagnostic Code 5293 when 
the intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  

The Board notes that the veteran reported having low back 
pain during his VA examinations.  The Board notes that in 
consideration of limitation of motion, the Court has set 
forth certain guidelines.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for the service-connected spondylolisthesis as a rating under 
the Diagnostic Code governing limitation of motion of the 
lumbar spine should be considered.  However, in that regard, 
the Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet.App. 7 (1996).  

In summary, the medical evidence clearly shows that the 
veteran has a functional limitation of the lumbar spine due 
to pain that more nearly approximates that of a severe 
degree.  Furthermore, X-ray findings and VA examination 
reports indicate that the veteran suffers from an exaggerated 
lumbar lordosis and degenerative disc disease at L4-5.  
Finally, recent MRI findings showed Grade I L5 on S1 
spondylolisthesis with mild central and bilateral neural 
foramina stenosis; herniated nucleus pulposus at L1-2 on the 
left, moderate central stenosis at L3-4 and severe bilateral 
foraminal stenosis at L4-5.  

In light of DeLuca, and the VA examination findings showing 
that the veteran has a lumbar spondylolisthesis, degenerative 
disc disease and likely severe functional loss due to pain, 
the Board finds that his service-connected low back 
disability warrants a 40 percent rating under Diagnostic Code 
5292.  

The Board also notes that the medical evidence of record does 
not indicate that the veteran's symptomatology rises to the 
level of pronounced intervertebral disc syndrome under 
Diagnostic Code 5293.  Specifically, there is no evidence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc.  

In light of the foregoing, the Board finds that the schedular 
criteria for a rating of 40 percent, but not more for the 
service-connected spondylolisthesis, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 4.7, 4.71a, including Diagnostic Codes 5292, 5293, 5295 
(1999).  



ORDER

An increased rating to 40 percent for the service-connected 
spondylolisthesis is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

